IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                      Docket No. 44885

STATE OF IDAHO,                                )   2017 Unpublished Opinion No. 584
                                               )
       Plaintiff-Respondent,                   )   Filed: September 18, 2017
                                               )
v.                                             )   Karel A. Lehrman, Clerk
                                               )
TRAVIS ALLEN CASTRO,                           )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bonneville County. Hon. Bruce L. Pickett, District Judge.

       Order denying Idaho Criminal Rule 35 motion, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Kimberly A. Coster,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                   and HUSKEY, Judge
                    ________________________________________________

PER CURIAM
       Travis Allen Castro pleaded guilty to burglary, Idaho Code § 18-1401, and grand theft,
I.C. §§ 18-2403, 18-2407(1)(b)6. The district court imposed a unified ten-year sentence, with
two years determinate, for the burglary charge and a unified ten-year sentence, with two years
determinate. The sentences were ordered to run concurrently with each other, but consecutive to
a separate case. Castro filed an Idaho Criminal Rule 35 motion, which the district court denied.
Castro appeals.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In


                                               1
presenting an I.C.R. 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). An appeal from the
denial of an I.C.R. 35 motion cannot be used as a vehicle to review the underlying sentence
absent the presentation of new information. Id. Because no new or additional information in
support of Castro’s I.C.R. 35 motion was presented, the district court did not abuse its discretion.
For the foregoing reasons, the district court’s order denying Castro’s I.C.R. 35 motion is
affirmed.




                                                 2